Citation Nr: 0946517	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  09-21 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral 
cataracts, to include as due to service-connected 
disabilities.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of chemical burns to the left eye, other than 
cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 
1970.  The Veteran had additional service in the US Army 
Reserve from January 1971 to February 1973, including in July 
1971, when he was on active duty for training.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In his testimony before the Board in September 2009, the 
Veteran and his representative raised the issue of clear and 
unmistakable error (CUE) in the June 1976 rating decision 
that denied service connection for chemical burns of the left 
eye.  This issue has not been developed for appellate review 
and is therefore referred to the RO for appropriate 
disposition.

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for residuals of chemical burns to the left eye, 
other than cataracts, is addressed in the Remand portion of 
this decision and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

Bilateral cataracts are not related to the Veteran's military 
service or to a service-connected disorder.




CONCLUSION OF LAW

Bilateral cataracts were not incurred in or aggravated by 
military service, nor are they proximately due to, the result 
of, or aggravated by a service-connected disorder.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. § 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter dated in November 
2006 satisfied the duty to notify provisions, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, based on the record as a whole, the Board finds 
that a reasonable person would have understood from the 
information that VA provided to the Veteran what was 
necessary to substantiate his service connection claim, and 
as such, the essential fairness of the adjudication was not 
affected.  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations and medical opinions were provided 
to the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

In October 2009, the Veteran submitted additional evidence to 
the Board directly, without waiver of review by the RO.  
However, the evidence submitted is comprised of statements by 
the Veteran that are duplicative of statements and testimony 
already of record; copies of service documents, documents 
from the RO, and medical evidence that were of record and 
considered prior to the June 2009 statement of the case; and 
medical evidence which, while not previously of record is not 
pertinent because it does not concern the issue being decided 
on appeal, service connection for bilateral cataracts, and 
not service connection for a left eye condition, other than 
cataracts, which is the subject of a remand following this 
decision.  See 38 C.F.R. § 20.1304 (2009).  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
connotes many factors, but basically, it means that the 
facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where service connection is sought on a secondary basis, 
service connection can be granted for a disability which is 
not only proximately due to or the result of a service-
connected condition, but can also be granted where a service-
connected disability aggravates a nonservice-connected 
disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 
7 Vet. App. 439 (1995).  

The Veteran claims that his bilateral cataracts are the 
result of his military service, specifically, that they are 
the result of the incident in which he sustained injury to 
his right eye.  In the alternative, the Veteran contends that 
his bilateral cataracts are the result of his service-
connected right eye peripheral corneal opacity and resultant 
iritis associated with chemical injuries, either directly or 
by aggravation.  

Reports of examination at entrance into training camp for 
Reserve Officers' Training Corps (ROTC) and at entrance into 
active duty in 1965 and 1966, respectively, show distant 
vision at 20/20, bilaterally, uncorrected.  Near vision was 
marked as "J1."  Reports of examinations during active 
service in 1968 reflect distant vision of 20/20, bilaterally, 
uncorrected, and near vision at "J1."  The Veteran's report 
of medical examination at discharge shows no vision 
measurements were made, but that refraction was noted "in 
op."  

Service treatment records reflect that the Veteran was issued 
glasses during active service and the Veteran stated that he 
wore reading glasses.  Service personnel records reflect that 
he served in the US Army Reserves following his discharge 
from active service, until 1973.  In July 1971, the Veteran 
sustained a right eye injury when an open tear gas capsule 
caused powder to get into his eyes.  He was provided 
emergency treatment.  There are no complaints or findings of 
cataracts during the Veteran's military service.

VA examinations dated in 1976 and 1994 show diagnoses of 
corneal scar deep peripheral, right; and compound hyperopic 
astigmatism with corneal scars on the right with simple 
hyperopia on the left, presbyopia; visual acuity correctable 
to 20/20.  In a June 1976 rating decision, service connection 
for a corneal scar in the deep periphery of the right eye, as 
residual of a chemical burn, was granted, and is currently 
evaluated as 10 percent disabling.

The first medical evidence of cataracts is a VA treatment 
entry dated in December 2006.  Early cataracts were 
diagnosed.  VA examinations conducted in March 2007 and 
February 2009 show diagnoses of cataracts in both eyes.  In 
March 2007, early cataracts in both eyes was diagnosed.  The 
examiner concluded that the cataracts were an idiopathic 
aging change not associated with the service-connected 
residuals of chemical burns to the right eye.  In February 
2009, the examiner diagnosed arcus senilis of the peripheral 
cornea in both eyes.  The examiner opined that this disorder 
was an idiopathic condition predominantly associated with 
aging.  Both examiners reviewed the claims file in 
conjunction with examining the Veteran, and provided clear 
rationale for their opinions.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

The medical evidence of record does not present any other 
findings or opinions that the currently diagnosed bilateral 
cataracts are the result of the Veteran's military service, 
the result of his inservice injury, or the result of a 
service-connected disorder.  Rather, the VA examiners' 
opinions in 2007 and 2009 are that the Veteran's cataracts 
are the result of aging.

The Veteran has offered his statements and testimony that his 
bilateral cataracts are the result of his active service or, 
in the alternative, are the result of his service-connected 
right eye injury residuals.  However, as a layperson, lacking 
in medical training and expertise, the Veteran's statements 
and testimony are not sufficient to establish the etiology of 
his bilateral cataracts.  Accordingly, his statements are not 
competent evidence as to the etiology of his bilateral 
cataracts and therefore, are of no probative value.  

As there is no competent evidence that provides the necessary 
nexus between the Veteran's current bilateral cataracts and 
his military service or a service-connected disorder, the 
preponderance is against the claim for service connection for 
bilateral cataracts.  Therefore, the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for 
bilateral cataracts is not warranted.


ORDER

Service connection for bilateral cataracts is denied.


REMAND

Service connection for residuals of chemical burn to the left 
eye on was denied in a June 1976 rating decision on the basis 
that no residuals were then diagnosed in the left eye.  The 
Veteran filed a claim to reopen the issue of entitlement to 
service connection for residuals of a chemical burn to the 
left eye.  By a rating decision dated in January 2009, the RO 
denied the Veteran's claim to reopen this issue.  Thereafter, 
in July 2009, the Veteran submitted a timely notice of 
disagreement to the January 2009 rating decision.  However, a 
statement of the case has not been issued.  While it is true 
that the Veteran has not submitted a timely substantive 
appeal, the Board is obligated to remand this issue to the RO 
for the issuance of a statement of the case and notification 
of appellate rights.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is remanded for the following action:

Appropriate action, including the 
issuance of a statement of the case and 
notification of the Veteran's appellate 
rights on the issue of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for residuals of 
chemical burns to the left eye, other 
than cataracts, is necessary.  38 C.F.R. 
§ 19.26 (2009).  The Veteran and his 
representative must be reminded that to 
vest the Board with jurisdiction over 
this issue, a timely substantive appeal 
to the January 2009 rating decision 
denying this claim must be filed.  
38 C.F.R. § 20.202 (2009).  If the 
Veteran perfects the appeal as to the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for residuals of chemical 
burns to the left eye, other than 
cataracts, the case must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


